DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: “the second semiconductor” in line 18 should be changed to --the second semiconductor layer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura et al. (US 2017/0271447 A1; hereinafter “Tamura”).
Regarding Claim 5, referring to at least Figs. 4, 10D, and related text, Tamura teaches a semiconductor device, comprising: a semiconductor substrate of a first conductivity type (10 having an n-type conductivity), having a first main surface (a bottom surface) and a second 
Regarding Claim 6, Tamura teaches wherein the at least one first semiconductor layer contains a hydrogen donor (paragraph 61).
Regarding Claim 7, Tamura teaches wherein the second semiconductor layer contains a hydrogen donor (paragraph 61).

Regarding Claim 9, Tamura teaches wherein the semiconductor device is a reverse conducting insulated gate bipolar transistor comprising an insulated gate bipolar transistor (50) and a free wheeling diode (70) connected in antiparallel to the insulated gate bipolar transistor, and the free wheeling diode contains the second semiconductor layer (fig. 10D and paragraphs 107-108).
Regarding Claim 10, Tamura teaches wherein the free wheeling diode contains the lattice defect layer (fig. 10D).
Regarding Claim 11, Tamura teaches wherein the insulated gate bipolar transistor contains the second semiconductor layer (fig. 10D).
Regarding Claim 12, Tamura teaches wherein the insulated gate bipolar transistor contains the lattice defect layer (fig. 10D).
Regarding Claim 13, Tamura teaches further comprising: a third semiconductor layer of the first conductivity type (a layer having 40-2) provided in the semiconductor substrate, the third semiconductor layer being disposed between the second semiconductor layer (“a second semiconductor layer” in claim 1 is considered as 40-3) and the first drift layer, wherein the third semiconductor layer has a carrier concentration higher than the carrier concentrations of the first drift layer and the second drift layer (figs. 4,10D and paragraphs 75-76).
Regarding Claim 14, Tamura teaches further comprising: a fourth semiconductor layer of the first conductivity type (a layer having 40-3) provided in the semiconductor substrate, the a second semiconductor layer” in claim 1 is considered as 40-2) and the second drift layer, wherein the fourth semiconductor layer has a carrier concentration higher than the carrier concentrations of the first drift layer and the second drift layer (figs. 4,10D and paragraphs 75-76).
Regarding Claim 15, Tamura teaches further comprising: a second conductivity type layer (12 having a p-type conductivity) provided on the second main surface of the semiconductor substrate (paragraph 45).
Regarding Claim 16, Tamura teaches wherein the lattice defect layer contains helium (paragraph 117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/Primary Examiner, Art Unit 2829